Citation Nr: 0319742	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for pes planus with hallux valgus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John D. Rodriguez, Associate Counsel





INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from November 1993 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating action of the RO.  The 
veteran was sent a notice of this decision in April 2001.  
The veteran submitted a notice of disagreement (NOD) in June 
2001.  A statement of the case was issued to the veteran in 
August 2001.  A substantive appeal was received from the 
veteran in October 2001.


REMAND

In October 2001, the veteran request a Board hearing at the 
local VA office before a Member of the Board.  In November 
2001, the veteran waived his right to an in-person hearing 
and elected to have a video conferencing hearing at the RO 
before a Member of the Board sitting in Washington D.C.  The 
hearing was scheduled for June 24, 2002.  While the veteran 
did not appear at the scheduled date, he asserted that notice 
of the hearing was mailed to the wrong address.  In August 
2002, a Member of the Board (Veterans Law Judge) granted the 
veteran's motion to reschedule the hearing.  It appears from 
the record that a second hearing was scheduled for September 
2002.  There is no record of the hearing taking place; 
however, there also is no indication that the veteran 
received formal notification of the rescheduled hearing date.  
The Board assumes that the veteran continues to desire to 
have a video-conferencing hearing at the local office with a 
Board Member.  Formal notifice of the rescheduled hearing 
must be sent to the veteran, at his last known address, and 
his representative.  Since such hearings are scheduled by the 
RO, the Board must remand the case to the RO for that 
purpose, to ensure full compliance with due process 
requirements.  See 38 C.F.R. § 20.704 (2002).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
reschedule the veteran for a 
videoconference hearing, with notice sent 
to him (at his last known address) and 
his representative.  Unless the veteran 
indicates a desire to withdraw the 
outstanding hearing request (preferably, 
in a signed writing), the hearing should 
be held, and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


